Case 2:20-cv-00037-VBF-PD Document 20 Filed 09/21/21 Page 1 of 1 Page ID #:757



  1

  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    TAYLOR A.,                              Case No. 2:20-cv-00037-VBF-PD
 12                     Plaintiff,             ORDER ACCEPTING REPORT
 13                                            AND ADOPTING FINDINGS,
                        v.
                                               CONCLUSIONS, AND
 14                                            RECOMMENDATIONS OF
 15    ANDREW M. SAUL, COMMISSIONER            UNITED STATES
       OF SOCIAL SECURITY,                     MAGISTRATE JUDGE
 16
                        Defendant.
 17
 18
 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
 20   records on file, and the Report and Recommendation of United States
 21   Magistrate Judge. No objections have been filed. The Court accepts the
 22   Magistrate Judge’s Report and adopts it as its own findings and conclusions.
 23
 24         Dated: September 21, 2021

 25                                            /s/ Valerie Baker Fairbank

 26                                      ____________________________________
                                            VALERIE BAKER FAIRBANK
 27                                      UNITED STATES DISTRICT JUDGE
 28
